Exhibit 10.1

June 20, 2006

Mr. Glenn E. Harder

4101 John S. Raboteau

Raleigh, NC 27612

Dear Glenn:

Set forth below are the terms and conditions of your engagement as Non-Executive
Chairman of the Board of Directors of DPL Inc. (the “Board”). Your
responsibilities as Non-Executive Chairman of the Board are described in the
Responsibilities Statement attached hereto as Appendix A.

Duration. You will serve as Non-Executive Chairman of the Board for such period
as determined by the Board in its sole discretion; provided that you will cease
to serve as Non-Executive Chairman if your service as a member of the Board ends
for any reason (including, without limitation, because you are not nominated for
reelection or are not reelected to the Board).

Compensation.  During your service on the Board you will be entitled to the same
fees and payments as other directors for the services rendered and the Board
positions filled by you from time to time. For your service as Non-Executive
Chairman, you will receive an additional annual retainer of $125,000 payable in
four equal quarterly installments and prorated for any partial year of service
as Non-Executive Chairman, in addition to any other director fees paid for board
service.

Non-Competition.  In consideration of DPL entering into this Agreement and as an
inducement for it to do so, and in consideration of the payments set forth
above, you agree that during your service as a member of the Board, you will
not, without DPL’s prior written consent, directly or indirectly,
(i) participate or be interested in any business (a) which is engaged in Ohio,
Indiana, Kentucky, Michigan and/or Pennsylvania in providing (as a public
utility or otherwise) electric power or services on a retail and/or wholesale
basis or in providing energy marketing, aggregation and/or procurement services,
or (b) which is engaged in any other business that would be in direct
competition with any business being conducted or proposed to be conducted by DPL
or its subsidiaries (collectively, the “Company”); (ii) solicit for employment
with yourself or any firm or entity with which you are associated, any employee
of the Company or otherwise disrupt, impair, damage or interfere with the
Company’s relationship with its employees; (iii) solicit for your own behalf or
on behalf of any other person(s), any customer of the Company that has purchased
products or services from the Company at any time in the twelve (12) months
preceding the date of such solicitation or that the Company is actively
soliciting or have known plans to solicit, for the purpose of marketing or
distributing any product, pricing or service competitive with any product,
pricing or service then offered by the Company or which the Company has known
plans to offer; or (iv) engage or be affiliated with any person(s), in the
development or marketing, including but not limited to the establishment of
product or service prices, of any product or service which will compete with any
product or service the Company is then developing or marketing in any geographic
market where the Company is doing or preparing to do business.


--------------------------------------------------------------------------------




Confidentiality. At all times, you (i) will keep all confidential, nonpublic
and/or proprietary information (including, for example, trade secrets, financial
information, customer information and business and strategic plans) of the
Company (regardless of when you became aware of such information) in strict
confidence and (ii) will not, directly or indirectly, use or disclose to any
person in any manner any of such information, except to the extent directly
related to and required by the performance of your duties on the Board. You will
take all appropriate steps to safeguard such information and to protect it
against unauthorized disclosure, misuse, loss or theft.

Expenses. You will be reimbursed for all reasonable business expenses incurred
in the course of your service as a member of the Board in accordance with
applicable policy. You shall be entitled to use any company-owned or leased
aircraft for business travel to attend Board meetings and other meetings with
employees, Board members, public officials, etc. that are necessary to carry out
your duties.

Indemnification   The Company shall indemnify you against any and all losses,
liabilities, damages, expenses (including attorneys’ fees) judgments, fines and
amounts paid in settlement incurred by you in connection with any claim, action,
suit or proceeding (whether civil, criminal, administrative or investigative),
including any action by or in the right of either of the Company, by reason of
any act or omission to act in connection with the performance of your duties on
the Board to the full extent that the Company is permitted to indemnify a
director against the foregoing under Ohio law, including, without limitation,
Section 1701.13(E) of the Ohio Revised Code. The Company shall at all times
cause you to be included, as a Board member, under all liability insurance
coverage (or similar insurance coverage) maintained by the Company from time to
time in respect of your service on the Board. Upon your written request and
substantiation, the Company shall make prompt payment of the legal fees and
expenses incurred in connection with an indemnifiable claim involving you (but
not more frequently than once per calendar quarter); provided that if it is
finally determined by a court that you are not entitled to indemnification under
Ohio law with respect to a claim for which you legal fees and expenses were
paid, then any legal fees and expenses paid by the Company shall be immediately
repaid to the Company by you.

If you agree to the foregoing terms, please so indicate by executing this letter
agreement below.

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ James V. Mahoney

 

 

James V. Mahoney

 

 

President and Chief Executive Officer

 

Agreed and accepted this 20th day of June, 2006 by

 

 

/s/ Glenn E. Harder

 

Glenn E. Harder

 

 


--------------------------------------------------------------------------------




APPENDIX A

Responsibilities of the Non-Executive Chairman of the Board

POSITION SUMMARY

Presides at all meetings of Board of Directors. Provides leadership to the Board
in reviewing and deciding upon matters which exert major influence on the manner
in which the corporation’s business is conducted. Acts in a general advisory
capacity to the Chief Executive Officer in all matters concerning the interests
and management of the corporation. Performs such duties as may be conferred by
law or assigned by the Board of Directors.

POSITION RESPONSIBILITIES

Prepares agendas for and convenes and conducts regular and special meetings of
the Board of Directors.

Guides the Board’s in the full discharge of its duties.

Advises and gives counsel to the CEO. Reviews strategic direction, major
activities and plans with the CEO to ensure conformity with the Board’s views on
corporate policy.

Possesses the same powers as the CEO to sign all certificates, contracts, and
other instruments of the corporation, which may be authorized by the Board.

Exercises all powers and discharges all of the duties of the CEO in that
individual’s absence.

Carry out special agreed upon assignments in collaboration with the CEO or Board
of Directors.

Counsels collectively and individually with members of the Board, utilizing
their capacities to the fullest extent necessary to secure optimum benefits for
the corporation.

Presides at all meetings of stockholders. Shall be an ex officio (non-voting)
member of all standing committees.

Identifies guidelines for conduct of the director, leads board’s effort to
identify and recruit directors and assesses each director’s performance
annually.

 


--------------------------------------------------------------------------------